DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments filed on 7 March 2022. As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 7, 10-12, 17, and 19-20 have been amended.
Claim 16 is cancelled.
Claims 3-6, 8-9, 13-15, and 18 are original / previously presented.
Claims 1-15, and 17-20 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 112(b) rejection of claims 19-20, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-15, 17-20 have been considered but they are not persuasive.
Applicant argues that independent claim 1 is eligible because “The Office Action states that the subject matter of independent claim 1 is directed to a mental process… Applicant disagrees for at least the reasons presented below”. “Here, amended independent claim 1 recites in part “automatically obtaining access to an interior of the vehicle for delivering the item therein, wherein automatically obtaining access to the interior of the vehicle comprises unlocking a vehicle access point” (Remarks pg. 7-8).  Examiner disagrees. First, note that the amended limitation of “automatically obtaining access to an interior of the vehicle for delivering the item therein, wherein automatically obtaining access to the interior of the vehicle comprises unlocking a vehicle access point”, is grouped as a certain method of organizing human activity (i.e. managing personal behavior or relationships or interactions between people) in Step 2A Prong One and this limitation is not grouped as a mental process.  However, note that the claim 1 limitations of determining a current location of the vehicle, locating the vehicle based on the current location, and determining a price for delivering the item are grouped as mental processes identified in Step 2A Prong One. The limitations of receiving an item for delivery to a vehicle; determining a current location of the vehicle; locating the vehicle based on the current location; determining a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule; and automatically obtaining access to an interior of the vehicle for delivering the item therein, wherein automatically obtaining access to the interior of the vehicle comprises unlocking a vehicle access point are methods of organizing human activities.  For instance, claim 1 is similar to managing a delivery service that includes a person delivering a package to a vehicle at its known location and then unlocking the vehicle to deliver the package using an obtained access (e.g. a person unlocking a vehicle with an obtained key). Other than reciting generic computer language, such as ‘automatically’, nothing in these claim limitations preclude the steps from practically being performed by a person / people.  Since the claim limitations recite an abstract idea, the claims recite an abstract idea in Step 2A Prong One, and this argument is not persuasive.
Applicant argues the claims are eligible because “amended claim 1 improves computer functionality by automatically unlocking a vehicle access point to obtain access to the interior of the vehicle” and “automatically obtaining access to the interior of the vehicle comprises unlocking a vehicle access point meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible” (Remarks pg. 8-9).  Examiner disagrees. The limitation “automatically obtaining access to an interior of the vehicle for delivering the item therein, wherein automatically obtaining access to the interior of the vehicle comprises unlocking a vehicle access point” is recited at a high level of generality identified in Step 2A Prong One, and the use of ‘automatically’ in the claim language without providing any technical details how this is automatically accomplished represents merely using computers as a tool to perform an otherwise manual / human-performed processes (e.g. a person obtaining access to the vehicle by obtaining a key; a person unlocking a door or trunk with a key). There is no computer improvement to computer capabilities outside of the identified organizing human activities and the computer (i.e. ‘automatically’ obtaining access / unlocking) is only being used as a tool.  There is no technical improvement to a vehicle itself. Further regarding Step 2B, note the ‘automatic’ element of obtaining access to an interior of a vehicle and unlocking a vehicle access point is well-known. See the background of the Davidsson publication (US 2015/0332531 A1) demonstrating that it was a traditional method of enabling access to a parked and locked vehicle using electronic vehicle keys for delivery of products to the vehicle (Davidsson ¶[0003]). As such, this feature is more representative of ‘applying’ the judicial exception with computers rather than improving the functioning of a computer or to another technology or technical field, and as such it is not a practical application or significantly more.  This argument is not persuasive.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-15, 17-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  However, please note the following:
Applicant argues that Stark does not teach the newly amended claims 10, 19-20, “at least ‘wherein automatically accessing the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item’.  The Office Action cites to Stark as allegedly teaching these claim elements.  However, while paragraph [0070] of Stark states that a ‘delivery agent 9 is granted access to a part of the motor vehicle interior’ when ‘a window opener associated with the window 16, is actuated, so that the window 16 is opened,’ and that the ‘delivery agent 9 can then place the shipment 13 through the window 16 into the separately closable receiving device 10,’ Stark is entirely silent as to automatic access to the interior of the vehicle through the window being configured so as to prevent access to the vehicle beyond an area necessary for delivery of the item” (Remarks pg. 10-11). Examiner disagrees. First, Stark ¶[0040], ¶[0043], ¶[0070] details granting the delivery agent access to only part of the vehicle which includes limited access through a rear window to the back seat area which may include an Isofix closeable fastening device to secure the package. Stark ¶[0070] states “if the authentication information and the stored digital key match, then in step S16 the vehicle device 15, namely a window opener associated with the window 16, is actuated, so that the window 16 is opened.  The delivery agent 9 is granted access to a part of the motor vehicle interior.  The drop-off of the shipment should take place in the motor vehicle 1 in the separately closable receiving device 10 secured to the rear seat 18 with an Isofix fastening… The delivery agent 9 can then place the shipment 13 through the window 16 into the separately closable receiving device 10.”  Hence, the delivery agent is automatically only granted access to the part of the interior of the vehicle through the rear seat window to place and secure the package in the rear-seat Isofix fastening, and prevented access to other parts of the vehicle such as the driver / passenger front seat area or the trunk in this example. Therefore, this limitation is taught by Stark. This argument is not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10:
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-10 recite a method. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-10 recite an abstract idea. Independent claim 1 recites receiving an item for delivery to a vehicle; determining a current location of the vehicle; locating the vehicle based on the current location; determining a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule; and obtaining access to an interior of the vehicle for delivering the item therein, wherein obtaining access to the interior of the vehicle comprises unlocking a vehicle access point. The claims as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of recites receiving an item for delivery to a vehicle; determining a current location of the vehicle; locating the vehicle based on the current location; determining a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule; and automatically obtaining access to an interior of the vehicle for delivering the item therein, wherein automatically obtaining access to the interior of the vehicle comprises unlocking a vehicle access point are methods of organizing human activities.  For instance, claim 1 is similar to managing a delivery service that includes a person delivering a package to a vehicle at its known location and then unlocking the vehicle to deliver the package using an obtained access. Other than reciting generic computer language, such as ‘automatically’, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. commercial interactions, managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of determining a current location of the vehicle; locating the vehicle based on the current location; and determining a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes). Nothing in the claim elements preclude these steps from practically being performed in the mind.  For example, determining in the context of the claims encompass a user manually observing and judging the location of a vehicle, and judging or forming an opinion how much to charge for delivering the item to a vehicle with an unknown schedule; locating in the context of the claims encompass a user manually observing the vehicle location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, judgement, opinion), then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. automatically obtaining access, automatically… unlocking a vehicle access point) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claim 1 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. ‘automatically’) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes (e.g. a person obtaining access to the vehicle (i.e. a person obtains a physical key); a person unlocking a vehicle access point (i.e. a person unlocks a door or trunk with a physical key).  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Also note that the claims do not explicitly state any devices or additional elements performing the receiving, determining a current location, locating, or determining a price, and under broadest reasonable interpretation these limitations could otherwise be performed by a person. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the elements regarding delivery to a vehicle in the limitations does no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicle delivery), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (claim 1: ‘automatically’). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of ‘automatically’ obtaining access / unlocking a vehicle access point amount to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).  In addition, see the background of the Davidsson publication (US 2015/0332531 A1) demonstrating that it was well-known as a traditional method of enabling access to a parked and locked vehicle using electronic vehicle keys for delivery of products to the vehicle (Davidsson ¶[0003]). Note that the claims do not explicitly state any devices performing the receiving, determining a current location, locating, or determining a price, and under broadest reasonable interpretation these limitations could otherwise be performed by a person. Hence, these limitations do not include elements that provide significantly more than the abstract idea.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding delivery to a vehicle do no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicle delivery). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  Furthermore, see Etherington’s “Daimler begins testing Smart car trunk delivery service” (2016) detailing that package delivery to the trunk of a vehicle was well known at the time of filing (Etherington ¶1 beginning “Packages delivered to the trunk of your car isn’t an entirely new concept…”). In addition, see the background of the Davidsson publication (US 2015/0332531 A1) demonstrating that delivery to locked vehicles was well known at the time, and traditional methods of enabling access for delivery of products to a parked and locked vehicle including conventional or electronic vehicle keys, and using door identifying tokens to manage access (Davidsson ¶[0003-4]). Hence, this field of use does not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general-purpose computers. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to deliver a product to locations other than a house), that is tangentially associated with a technology element (e.g. computers) and field of use (e.g. vehicles), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a vehicle itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claim 1, and further considering the addition of dependent claims 2-10. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation of acknowledging, to a customer, delivery of the item into the vehicle is further directed to a method of organizing human activity (commercial interaction, managing personal behavior or relationships or interactions between people) as described in the independent claim.  Next, the limitations of sending an image obtained by a sensor to the customer represent additional elements that are not indicative of a practical application or significantly more.  Sending and obtain[ing] are claimed at a high level of generality (as a general means of transmitting data associated with acknowledging the delivery; as a general means of gathering data for acknowledging the delivery); and amount to mere data gathering / transmitting data, which are insignificant extra-solution activities that are not a practical application or significantly more. The recitation of the sensor is a computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, these sending and obtaining steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0042-43] describing the additional element of sending an image obtained by a sensor to a customer at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 3 and 4: The limitation querying current location information from the vehicle  (claim 3), and wherein determining a current location of the vehicle further comprises iteratively querying the vehicle for current location information to confirm the current location during a delivery route (claim 4) represents additional elements that are not indicative of a practical application or significantly more.  Querying is claimed at a high level of generality (as a general means of gathering data for determining), and amounts to mere data gathering / transmitting data, which are insignificant extra-solution activities that are not a practical application or significantly more. The vehicle is only being used as a tool in the querying, and there are no technical steps regarding querying more than using computers as a tool to perform an otherwise manual process (e.g. obtaining location information). Furthermore, these querying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE); and repetitive calculations (Flook). See the Applicant’s specification ¶[0024], ¶[0027-32] describing the additional element of querying the vehicle and continuous querying at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, these features do not meaningfully integrate the judicial exception into a practical application, and are not significantly more than the abstract idea.
Dependent claim 5: The limitation of dynamically modifying the delivery route based on the current location is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 6: The limitation of authenticating the item at the vehicle is further directed to a method of organizing human activity (commercial interactions, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitation wherein the access to the interior of the vehicle is determined based on a size of the item is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions) and/or mental processes (evaluation, judgment) as described in the independent claim. The limitation scanning a code on the item represents an additional element that is not indicative of a practical application or significantly more. Scanning is claimed at a high level of generality (as a general means of gathering data for authenticating), and amounts to mere data gathering, which is an insignificant extra-solution activities that is not a practical application or significantly more. Furthermore, these scanning steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular performing electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0037], ¶[0041], ¶[0046] describing the additional element of scanning a code on the item at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  For the reasons described above with respect to the independent claims, these features do not meaningfully integrate the judicial exception into a practical application, and are not significantly more than the abstract idea.
Dependent claim 8: The limitation of detecting delivery of the item into the interior of the vehicle is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) and/or mental process (observation) as described in the independent claim. Detecting is claimed at such a high level it does not state who or what is performing the detecting. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9: The limitation of securing the vehicle after detecting delivery of the item is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 10: The limitation of automatically accessing the interior vehicle through at least one of a window, a door, and a trunk of the vehicle, and wherein automatically accessing the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions) as described in the independent claim. Note the limitation ‘accessing the interior through the window prevents access to the vehicle beyond an area necessary for delivery of the item’ manages personal behavior of the delivery person delivering the package.  The recitation of ‘automatically’ accessing in this claim at its high level of detail amounts to ‘applying’ the abstract idea with a generic computer device. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claim 1, and the dependent claims 2-10 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-10 are ineligible.
Claims 11-15 and 17-20:
Claims 11-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 11-20 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 11-20 recite an abstract idea. Independent claim 11 recites to: identify an item for delivery to a vehicle; determine a current location of the vehicle; generate a delivery route based on the current location of the vehicle; modify the delivery route in response to a change in the current location; determine a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule; and automatically obtain access to an interior of the vehicle for delivering the item therein, wherein automatically obtaining access to the interior of the vehicle comprises unlocking a vehicle access point. The claims as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of identifying an item for delivery to a vehicle; determining a current location of the vehicle; generating a delivery route based on the current location of the vehicle; automatically modifying the delivery route in response to a change in the current location; determine a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule; and automatically obtain access to an interior of the vehicle for delivering the item therein, wherein automatically obtaining access to the interior of the vehicle comprises unlocking a vehicle access point are methods of organizing human activities.  For instance, the claims are similar to managing a delivery service that includes a delivery person delivering a package to a vehicle by establishing a route to the vehicle’s known location and then modifying the delivery route when the vehicle location changes and then the delivery person unlocking the vehicle to deliver the package using an obtained access. Other than reciting generic computer language, such as at least one processor, and memory, and ‘automatically’ performing steps, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. commercial interactions, managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations identifying an item for delivery to a vehicle; determining a current location of the vehicle; generating a delivery route based on the current location of the vehicle; automatically modifying the delivery route in response to a change in the current location; and determining a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting at least one processor, and memory, and ‘automatically’ modifying, nothing in the claim elements preclude these step from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, identifying in the context of the claims encompass a user manually observing and judging an item for delivery; determining in the context of the claims encompass a user manually observing and judging the location of a vehicle, and judging or forming an opinion how much to charge for delivering the item to a vehicle with an unknown schedule; generating and modifying in the context of the claims encompasses evaluating vehicle current location and judging a delivery route and route adjustments. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. at least one processor, and memory, ‘automatically’ modifying / obtaining access / unlocking) does not take the claims out of methods of the organizing human activities / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 and 11 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activity grouping / mental processes in a computer environment.  The claimed computer components (i.e. at least one processor, and memory; ‘automatically’ modifying, obtaining access / unlocking) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes, including a person obtaining access to the vehicle (i.e. a person obtains a physical key), and a person unlocking a vehicle access point (i.e. a person unlocks a door or trunk with a physical key).  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the element of delivery to a vehicle in the limitations does no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicle delivery), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (at least one processor, and memory, ‘automatically’ modifying / obtaining access / unlocking). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of at least one processor and memory to perform identifying, determining current location, generating, modifying, determining a price, obtaining access, unlocking amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). In addition, see the background of the Davidsson publication (US 2015/0332531 A1) demonstrating that it was well-known as a traditional method of enabling access to a parked and locked vehicle using electronic vehicle keys for delivery of products to the vehicle, i.e. automatically obtaining access / unlocking a vehicle access point (Davidsson ¶[0003]). Hence, these limitations do not include elements that provide significantly more than the abstract idea.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the element regarding delivery to a vehicle does no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicle delivery). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  Furthermore, see Etherington’s “Daimler begins testing Smart car trunk delivery service” (2016) detailing that package delivery to the trunk of a vehicle was well known at the time of filing (Etherington ¶1 beginning “Packages delivered to the trunk of your car isn’t an entirely new concept…”). In addition, see the background of the Davidsson publication (US 2015/0332531 A1) demonstrating that delivery to locked vehicles was well known at the time, and traditional methods of enabling access for delivery of products to a vehicle including conventional or electronic vehicle keys, and using door identifying tokens to manage access (Davidsson ¶[0003-4]). Hence, this field of use does not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead, the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general-purpose computers. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to deliver a product to locations other than a house), that is tangentially associated with a technology element (e.g. computers) and field of use (e.g. vehicles), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a vehicle itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claim 11, and further considering the addition of dependent claims 12-15, 17-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 12: The limitation wherein the instructions further cause the at least one processor to acknowledge, to a customer, delivery of the item into the vehicle is further directed to a method of organizing human activity (commercial interaction, managing personal behavior or relationships or interactions between people) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Next, the limitation by sending an image obtained by a sensor to the customer represent additional elements that are not indicative of a practical application or significantly more.  Sending and obtain[ing] are claimed at a high level of generality (as a general means of transmitting data associated with acknowledging the delivery; as a general means of gathering data for acknowledging the delivery); and amount to mere data gathering / transmitting data, which are insignificant extra-solution activities that are not a practical application or significantly more. The recitation of the sensor is a computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, these sending and obtaining steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0042-43] describing the additional element of sending an image obtained by a sensor to a customer at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 13 and 14: The limitation querying current location information from the vehicle  (claim 13), and wherein determining a current location of the vehicle further comprises iteratively querying the vehicle for current location information to confirm the current location during a delivery route (claim 14) represents additional elements that are not indicative of a practical application or significantly more.  Querying is claimed at a high level of generality (as a general means of gathering data for determining), and amounts to mere data gathering / transmitting data, which are insignificant extra-solution activities that are not a practical application or significantly more. The vehicle is only being used as a tool in the querying, and there are no technical steps regarding querying more than using computers as a tool to perform an otherwise manual process (e.g. obtaining location information). Furthermore, these querying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE); and repetitive calculations (Flook). See the Applicant’s specification ¶[0024], ¶[0027-32] describing the additional element of querying the vehicle and continuous querying at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, these features do not meaningfully integrate the judicial exception into a practical application, and are not significantly more than the abstract idea.
Dependent claim 15: The limitation wherein the instructions further cause the at least one processor to locate the vehicle based on the current location is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) or mental process (judgement) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 17: The limitation wherein the instructions further cause the at least one processor to detect delivery of the item into the interior of the vehicle is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) and/or mental process (observation) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. The limitation wherein the access to the interior of the vehicle is determined based on a size of the item is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions) and/or mental processes (evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 18: The limitation wherein the instructions further cause the at least one processor to secure the vehicle after detecting delivery of the item is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer device. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 19: The limitation of automatically unlocking at least one of a window, a door, and a trunk of the vehicle, and wherein automatically obtaining access to the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. Note the limitation ‘obtaining access to the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item’ manages personal behavior of the delivery person delivering the package. The recitation of ‘automatically’ accessing and the lack of technical details represents merely ‘applying’ the abstract idea on a generic computer device. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 20: The limitation of automatically opening at least one of a window, a door, and a trunk, and wherein automatically obtaining access to the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item is further directed to a method of organizing human activity (managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of ‘automatically’ accessing in this claim at its high level of detail amounts to ‘applying’ the abstract idea with a generic computer device. The limitation ‘obtaining access to the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item’ manages personal behavior of the delivery person delivering the package. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claim 11, and the dependent claims 12-15, 17-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 11-15, 17-20 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0017920 A1 to Stark et al. in view of US patent application publication 2016/00240067 A1 to Oz et al.
Claim 1:
Stark, as shown, teaches the following:
A method comprising: 
receiving an item for delivery to a vehicle (Stark ¶[0022], ¶[0025-26], ¶[0054-57] details placing an order for a shipment item and assigning a vehicle identifier as the delivery address; the delivery agent receives the item and delivers the item to the vehicle, and the vehicle receives the item from the delivery agent); 
determining a current location of the vehicle (Stark ¶[0030], ¶[0034-35] details locating the vehicle based on polling the current position and determining if it is in the predicted position); 
locating the vehicle based on the current location (Stark ¶[0030], ¶[0034-35] details locating the vehicle based on polling the current position); and
Stark does not explicitly state, but Oz teaches the following:
determining a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule (Oz Fig 7A, ¶[0006], ¶[0035-37], ¶[0049-51], ¶[0116], ¶[0127] details offering the customer to have the product delivered to a vehicle and the customer paying an additional fee per delivery instance added to use the service and the package is delivered to the GPS location of the vehicle; and after selecting Box2Go delivery to have the package delivered to a vehicle the step to specify the expected location of the vehicle at either work or home at the time of ordering the product is optional, i.e. the vehicle having no predetermined schedule);
 	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule as taught by Oz with the teachings of Stark, with the motivation to deliver “packages to or picks-up a package inside a customer’s vehicle while ensuring safe delivery at the exchange location” (Oz ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule as taught by Oz in the system of Stark, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Stark (in view of Oz) also teaches the following:
automatically obtaining access to an interior of the vehicle for delivering the item therein (Stark ¶[0040-42], ¶[0053], ¶[0070], ¶[0072-73] details automatically accessing the motor vehicle upon satisfying the authentication and/or digital key condition; in further support of obviousness see also/alternatively Oz ¶[0003], ¶[0024], ¶[0033], ¶[0055-54] details opening and unlocking a door with an API request of the delivery person to deliver the package inside the delivery vehicle, and it would have been obvious to one of ordinary skill in the art at the time of filing the invention to make this modification as taught by Oz in the system of Stark (in view of Oz), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable),
wherein automatically obtaining access to the interior of the vehicle comprises unlocking a vehicle access point (Stark ¶[0040], claim 26 details unlatching a lock of the motor vehicle such as the trunk latch; in further support of obviousness, in further support of obviousness see also/alternatively Oz ¶[0003], ¶[0024], ¶[0033], ¶[0055-54], ¶[0125] details opening and unlocking a door after verifying a request to obtain access to the target vehicle, and it would have been obvious to one of ordinary skill in the art at the time of filing the invention to make this modification as taught by Oz in the system of Stark (in view of Oz), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 3:
	Stark in view of Oz, as shown above, teaches the limitations of claim 1. Stark also teaches the following:
wherein determining a current location of the vehicle comprises querying current location information from the vehicle (Stark ¶[0035], ¶[0063] details polling the current position data of the motor vehicle).
Claim 6:
	Stark in view of Oz, as shown above, teaches the limitations of claim 1. Stark also teaches the following:
authenticating the item at the vehicle (Stark ¶[0062], ¶[0068], ¶[0071] details scanning an optical code / QR code / RFID chip on the shipment by a reader to gain access to the insider of the vehicle).
Claim 7:
	Stark in view of Oz, as shown above, teaches the limitations of claim 6. Stark also teaches the following:
wherein authenticating comprises scanning a code on the item (Stark ¶[0062], ¶[0068], ¶[0071] details scanning an optical code / QR code / RFID chip on the shipment by a reader to gain access to the insider of the vehicle), and
Oz (of Stark in view of Oz) also teaches the following:
wherein the access to the interior of the vehicle is determined based on a size of the item (Oz ¶[0003], ¶[0035], ¶[0037] details that the selected delivery services which include delivery to the customer’s vehicle include restrictions and conditions including package size).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the access to the interior of the vehicle is determined based on a size of the item as taught by Oz with the teachings of Stark (in view of Oz), with the motivation to deliver “packages to or picks-up a package inside a customer’s vehicle while ensuring safe delivery at the exchange location” (Oz ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the access to the interior of the vehicle is determined based on a size of the item as taught by Oz in the system of Stark (in view of Oz), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
	Stark in view of Oz, as shown above, teaches the limitations of claim 1. Stark also teaches the following:
detecting delivery of the item into the interior of the vehicle (Stark ¶[0025], ¶[0041], ¶[0074] details using cameras and/or weight sensors to detect when the shipment is dropped off inside the vehicle).
Claim 9:
	Stark in view of Oz, as shown above, teaches the limitations of claim 8. Stark also teaches the following:
wherein detecting delivery further comprises securing the vehicle after detecting delivery of the item (Stark ¶[0074-75] details automatically closing and securing the trunk lock, or closing the window after the shipment is recognized by the cameras).
Claim 10:
	Stark in view of Oz, as shown above, teaches the limitations of claim 1. Stark also teaches the following:
wherein automatically obtaining access to the interior of the vehicle comprises automatically accessing the interior vehicle through at least one of a window, a door, and a trunk of the vehicle (Stark ¶[0040], ¶[0070], ¶[0073] details automatically accessing the vehicle through a window or trunk after authentication), and 
wherein automatically accessing the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item (Stark ¶[0040], ¶[0043], ¶[0070] details granting the delivery agent access to only part of the vehicle which includes limited access through a rear window to the back seat area which may include an Isofix closeable fastening device to secure the package).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0017920 A1 to Stark et al. in view of US patent application publication 2016/00240067 A1 to Oz et al., as applied to claim 1 above, and further in view of US patent application publication 2007/0257774 A1 to Stumpert et al.
Claim 2:
	Stark in view of Oz, as shown above, teaches the limitations of claim 1. With respect to the following:
acknowledging, to a customer, delivery of the item into the vehicle by sending an image obtained by a sensor to the customer.
Stark, as shown in ¶[0022], ¶[0025-26], ¶[0041] ¶[0075] details sending an SMS / email / application message to the customer when the shipment has been successfully dropped off, and collecting images from vehicle cameras and recording the period in which the vehicle and accessible parts of the interior were opened, but does not explicitly state sending these images obtained to the customer.  However, Stumpert teaches this limitation sending a picture of the delivery in the vehicle or a sequence of pictures of the delivery to the customer acknowledging that the delivery was complete showing the good is locked (Stumpert ¶[0032], ¶[0092-93], ¶[0101]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acknowledging to a customer, delivery of the item into the vehicle by sending an image obtained by a sensor to the customer as taught by Stumpert with the teachings of Stark in view of Oz, with the motivation to enhance comfortableness for the customer due to the more complete supervision” (Stumpert ¶[0101]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acknowledging to a customer, delivery of the item into the vehicle by sending an image obtained by a sensor to the customer as taught by Stumpert in the system of Stark in view of Oz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0017920 A1 to Stark et al. in view of US patent application publication 2016/00240067 A1 to Oz et al., as applied to claim 3 above, and further in view of US patent application publication 2015/0370251 A1 to Siegel et al.
Claim 4:
	Stark in view of Oz, as shown above, teaches the limitations of claim 3. With respect to the following:
wherein determining a current location of the vehicle further comprises iteratively querying the vehicle for current location information to confirm the current location during a delivery route.
Stark, as shown in ¶[0035], claim 24 details determining the current location of the vehicle including querying the vehicle to confirm the current location at any given time on the delivery route, highly suggesting but not explicitly stating iteratively querying the vehicle.  To the extent that Stark may not explicitly state this, Siegel teaches this limitation continually checking (i.e. iteratively) the location of the destination vehicle to re-route delivery path (Siegel Fig 8, ¶[0128] details continuously checking the location of the delivery destination vehicle, and automatically re-routing the delivery path in response to a changing location of the delivery destination vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include iteratively querying the vehicle for current location information to confirm the current location during a delivery route as taught by Siegel with the teachings of Stark in view of Oz, with the motivation of “the retrieval of cargo (e.g. by flying to a restaurant to retrieve food or drink such as coffee) and delivery the cargo (e.g. to the vehicle)” and to “effectively leverage their resources while optimizing revenue or profit” (Siegel ¶[0012], ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include iteratively querying the vehicle for current location information to confirm the current location during a delivery route as taught by Siegel in the system of Stark in view of Oz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
	Stark in view of Oz in view of Siegel, as shown above, teach the limitations of claim 4. Siegel also teaches the following:
dynamically modifying the delivery route based on the current location (Siegel Fig 8, ¶[0129] details continuously checking the location of the delivery destination vehicle, and automatically re-routing the delivery path in response to a changing location of the delivery destination vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include dynamically modifying the delivery route based on the current location as taught by Siegel in the system of Stark in view of Oz (in view of Siegel), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0017920 A1 to Stark et al. in view of US patent application publication 2015/0370251 A1 to Siegel et al. in view of US patent application publication 2016/00240067 A1 to Oz et al.
Claim 11:
	Stark, as shown, teaches the following:
A system comprising: 
at least one processor (Stark ¶[0013-19], ¶[0030], ¶[0055-56], ¶[0066] details a computer device with an online shop; a central device; a computer device with a delivery service and delivery agent communication device; a motor vehicle position detection device, control device, and communication device); and 
With respect to the following:
at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor,
Stark, as shown in ¶[0013-19], ¶[0030], ¶[0055-56] details the various computer devices programmed to execute the methods and systems therein, and ¶[0007], ¶[0029], ¶[0042], ¶[0060] details storing an access code, authentication data, and profile of position data established and used by the devices; highly suggesting but not explicitly stating at least one memory device storing instructions.  To the extent that Stark may not explicitly state this, Siegel teaches this limitation with a memory device coupled to a processor and storing software programs and data for execution on the processor (Siegel Fig 3, ¶[0014], ¶[0033-34]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor as taught by Siegel with the teachings of Stark, with the motivation of “delivering and collecting consumer goods, distributing goods to resellers, repair services” (Siegel ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor as taught by Siegel in the system of Stark, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Stark (in view of Siegel, applying the instructions stored in memory of Siegel, as shown above) teach the following:
the instructions causing the at least one processor to: 
identify an item for delivery to a vehicle (Stark ¶[0022], ¶[0025-26], ¶[0054-57] details placing an order for a shipment item and assigning a vehicle identifier as the delivery address; also ¶[0068] details identifying the item for delivery into the vehicle at the vehicle); 
determine a current location of the vehicle (Stark ¶[0030], ¶[0034-35] details locating the vehicle based on polling the current position and determining if it is in the predicted position); 
generate a delivery route based on the current location of the vehicle (Stark ¶[0034-35], ¶[0063-65] details establishing a delivery route for the transport of the shipments including the predicted and current positioning of the vehicle); 
Siegel (of Stark in view of Siegel) also teaches the following: 
automatically modify the delivery route in response to a change in the current location (Siegel Fig 8, ¶[0129] details continuously checking the location of the delivery destination vehicle, and automatically re-routing the delivery path in response to a changing location of the delivery destination vehicle);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to automatically modify the delivery route in response to a change in the current location as taught by Siegel with the teachings of Stark (in view of Siegel), with the motivation of “the retrieval of cargo (e.g. by flying to a restaurant to retrieve food or drink such as coffee) and delivery the cargo (e.g. to the vehicle)” and to “effectively leverage their resources while optimizing revenue or profit” (Siegel ¶[0012], ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automatically modifying the delivery route in response to a change in the current location as taught by Siegel in the system of Stark (in view of Siegel), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Stark does not explicitly state, but Oz teaches the following:
determine a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule (Oz Fig 7A, ¶[0006], ¶[0035-37], ¶[0049-51], ¶[0116], ¶[0127] details offering the customer to have the product delivered to a vehicle and the customer paying an additional fee per delivery instance added to use the service and the package is delivered to the GPS location of the vehicle; and after selecting Box2Go delivery to have the package delivered to a vehicle the step to specify the expected location of the vehicle at either work or home at the time of ordering the product is optional, i.e. the vehicle having no predetermined schedule); and 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule as taught by Oz with the teachings of Stark in view of Siegel, with the motivation to deliver “packages to or picks-up a package inside a customer’s vehicle while ensuring safe delivery at the exchange location” (Oz ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a price for delivering the item based at least in part on the current location of the vehicle having no predetermined schedule as taught by Oz in the system of Stark in view of Siegel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Stark (in view of Siegel in view of Oz) also teaches the following:
automatically obtain access to an interior of the vehicle for delivering the item therein (Stark ¶[0040-42], ¶[0053], ¶[0070], ¶[0072-73] details automatically accessing the motor vehicle upon satisfying the authentication and/or digital key condition; in further support of obviousness see also/alternatively Oz ¶[0003], ¶[0024], ¶[0033], ¶[0055-54] details opening and unlocking a door with an API request of the delivery person to deliver the package inside the delivery vehicle, and it would have been obvious to one of ordinary skill in the art at the time of filing the invention to make this modification as taught by Oz in the system of Stark in view of Siegel (in view of Oz), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable), 
wherein automatically obtaining access to the interior of the vehicle comprises unlocking a vehicle access point (Stark ¶[0040], claim 26 details unlatching a lock of the motor vehicle such as the trunk latch; in further support of obviousness, in further support of obviousness see also/alternatively Oz ¶[0003], ¶[0024], ¶[0033], ¶[0055-54], ¶[0125] details opening and unlocking a door after verifying a request to obtain access to the target vehicle, and it would have been obvious to one of ordinary skill in the art at the time of filing the invention to make this modification as taught by Oz in the system of Stark in view of Siegel (in view of Oz), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 13:
	Stark in view of Siegel in view of Oz, as shown above, teach the limitations of claim 11. Stark also teaches the following:
wherein determining a current location of the vehicle comprises querying current location information from the vehicle (Stark ¶[0035], ¶[0063] details polling the current position data of the motor vehicle).
Claim 14:
	Stark in view of Siegel in view of Oz, as shown above, teach the limitations of claim 13. Siegel also teaches the following:
wherein determining a current location of the vehicle further comprises iteratively querying the vehicle for current location information to confirm the current location during the delivery route (Siegel Fig 8, ¶[0128] details continuously checking the location of the delivery destination vehicle, and automatically re-routing the delivery path in response to a changing location of the delivery destination vehicle while en-route to the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include iteratively querying the vehicle for current location information to confirm the current location during the delivery route as taught by Siegel in the system of Stark (in view of Siegel in view of Oz), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 15:
	Stark in view of Siegel in view of Oz, as shown above, teach the limitations of claim 11. Stark also teaches the following:
wherein the instructions further cause the at least one processor to locate the vehicle based on the current location (Stark ¶[0030], ¶[0034-35] details locating the vehicle based on polling the current position).
Claim 17:
	Stark in view of Siegel in view of Oz, as shown above, teach the limitations of claim 11. Stark also teaches the following:
wherein the instructions further cause the at least one processor to detect delivery of the item into the interior of the vehicle (Stark ¶[0025], ¶[0041], ¶[0074] details using cameras and/or weight sensors to detect when the shipment is dropped off inside the vehicle), and
Oz (of Stark in view of Siegel in view of Oz) also teaches the following:
wherein the access to the interior of the vehicle is determined based on a size of the item (Oz ¶[0003], ¶[0035], ¶[0037] details that the selected delivery service which includes delivery to the customer’s vehicle includes restrictions and conditions including package size).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the access to the interior of the vehicle is determined based on a size of the item as taught by Oz with the teachings of Stark in view of Siegel (in view of Oz), with the motivation to deliver “packages to or picks-up a package inside a customer’s vehicle while ensuring safe delivery at the exchange location” (Oz ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the access to the interior of the vehicle is determined based on a size of the item as taught by Oz in the system of Stark in view of Siegel (in view of Oz), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Stark in view of Siegel in view of Oz, as shown above, teach the limitations of claim 17. Stark also teaches the following:
wherein the instructions further cause the at least one processor to secure the vehicle after detecting delivery of the item (Stark ¶[0074-75] details automatically closing and securing the trunk lock, or closing the window after the shipment is recognized by the cameras).
Claim 19:
	Stark in view of Siegel in view of Oz, as shown above, teach the limitations of claim 11. Stark also teaches the following:
wherein automatically obtaining access to the interior of the vehicle comprises automatically unlocking at least one of a window, a door, and a trunk of the vehicle (Stark ¶[0040], ¶[0070], ¶[0073] details automatically accessing the vehicle by unlocking the trunk after authentication), and
and wherein automatically obtaining access to the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item (Stark ¶[0040], ¶[0043], ¶[0070] details granting the delivery agent access to only part of the vehicle which includes limited access through a rear window to the back seat area which may include an Isofix closeable fastening device to secure the package).
Claim 20:
	Stark in view of Siegel in view of Oz, as shown above, teach the limitations of claim 19. Stark also teaches the following:
wherein automatically providing access to the interior of the vehicle further comprises automatically opening at least one of the window, the door, and the trunk (Stark ¶[0040], ¶[0070], ¶[0073] details automatically accessing the vehicle by opening a window or trunk after authentication), and
and wherein automatically obtaining access to the interior of the vehicle through the window prevents access to the vehicle beyond an area necessary for delivery of the item (Stark ¶[0040], ¶[0043], ¶[0070] details granting the delivery agent access to only part of the vehicle which includes limited access through a rear window to the back seat area which may include an Isofix closeable fastening device to secure the package).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2017/0017920 A1 to Stark et al. in view of US patent application publication 2015/0370251 A1 to Siegel et al. in view of US patent application publication 2016/00240067 A1 to Oz et al., as applied to claim 11 above, and further in view of US patent application publication 2007/0257774 A1 to Stumpert et al.
Claim 12:
	Stark in view of Siegel in view of Oz, as shown above, teaches the limitations of claim 1. With respect to the following:
wherein the instructions further cause the at least one processor to acknowledge, to a customer, delivery of the item into the vehicle by sending an image obtained by a sensor to the customer.
Stark, as shown in ¶[0022], ¶[0025-26], ¶[0041] ¶[0075] details sending an SMS / email / application message to the customer when the shipment has been successfully dropped off, and collecting images from vehicle cameras and recording the period in which the vehicle and accessible parts of the interior were opened, but does not explicitly state sending these images obtained to the customer.  However, Stumpert teaches this limitation sending a picture of the delivery in the vehicle or a sequence of pictures of the delivery to the customer acknowledging that the delivery was complete showing the good is locked (Stumpert ¶[0032], ¶[0092-93], ¶[0101]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acknowledging to a customer, delivery of the item into the vehicle by sending an image obtained by a sensor to the customer as taught by Stumpert with the teachings of Stark in view of Siegel in view of Oz, with the motivation to enhance comfortableness for the customer due to the more complete supervision” (Stumpert ¶[0101]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include acknowledging to a customer, delivery of the item into the vehicle by sending an image obtained by a sensor to the customer as taught by Stumpert in the system of Stark in view of Siegel in view of Oz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628